UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1925



PRISCILLA HINES,

                                            Plaintiff - Appellant,

          versus


UNITED STATES GOVERNMENT; SOCIAL SECURITY
AGENCY; KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY; PAUL D. BARNES; SANDY CRANKS;
WILLIAM WAXMAN, Director; RITA GELER, Commis-
sioner; DEBORAH MORRIS, Judge; CAROLYN W.
NEYMAN, Regional Commissioner; GORDON SHERMAN,
Region 4 Commissioner,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-626-5-BO)


Submitted:   December 8, 2000          Decided:     December 19, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Priscilla Hines, Appellant Pro Se. Barbara Dickerson Kocher, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Priscilla Hines appeals the district court’s order remanding

her suit seeking social security benefits to the Commissioner of

Social Security.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

See Shalala v. Schaefer, 509 U.S. 292, 297-98 (1993).

     Thus, we dismiss the appeal as interlocutory.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                                 2